
	

114 S3258 IS: Protecting Veterans Credit Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3258
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Donnelly (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Fair Credit Reporting Act and the Fair Debt Collection Practices Act to delay the
			 inclusion in consumer credit reports and to establish requirements for
			 debt collectors with respect to medical debt information of veterans due
			 to inappropriate or delayed billing payments or reimbursements from the
			 Department of Veterans Affairs, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Veterans Credit Act of 2016. 2.PurposeThe purposes of this Act are—
 (1)to rectify reporting of medical debt included in a consumer report of a veteran due to inappropriate or delayed payment for hospital care or medical services provided in a non-Department of Veterans Affairs facility under the laws administered by the Secretary of Veterans Affairs; and
 (2)to clarify the process of debt collection for such medical debt.
			3.Amendments to fair credit reporting act
 (a)Veteran’s medical debt definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:
				
 (z)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (aa)Veteran's medical debtThe term veteran’s medical debt means a debt of a veteran arising from hospital care or medical services, as those terms are defined in section 1701 of title 38, United States Code, provided in a non-Department of Veterans Affairs facility under the laws administered by the Secretary of Veterans Affairs, including under section 1703, 1712, 1712A, 1725, or 1728 of title 38, United States Code..
 (b)Exclusion for veteran’s medical debtSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended by adding at the end the following:
				
 (7)Any information related to a veteran’s medical debt if the date on which the debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than 1 year.
 (8)Any information related to a fully paid or settled veteran’s medical debt that had been characterized as delinquent, charged off, or in collection..
 (c)Removal of veteran’s medical debt from consumer reportSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended— (1)in subsection (a)(1)(A), by inserting and except as provided in subsection (g) after subsection (f); and
 (2)by adding at the end the following:  (g)Dispute process for veteran’s medical debt (1)In generalWith respect to a veteran's medical debt of a consumer, the consumer may submit a notice along with proof of liability of the Department of Veterans Affairs for payment of that debt to a consumer reporting agency or a reseller to dispute the inclusion of that debt on a consumer report of the consumer.
 (2)Deletion of information from fileNot later than 30 days after the date on which a notice is received under paragraph (1), the consumer reporting agency shall delete information relating to the veteran’s medical debt from the file of the consumer and notify the furnisher and the consumer of that deletion..
				4.Communications regarding veteran's medical debt
 (a)In generalSection 809 of the Fair Debt Collection Practices Act (15 U.S.C. 1692g) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting , except for a veteran’s medical debt as described in subsection (f), after any debt; and
 (2)by adding at the end the following:  (f)Veteran’s medical debt (1)DefinitionsIn this subsection—
 (A)the term consumer reporting agency has the meaning given the term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); (B)the term veteran has the meaning given the term in section 101 of title 38, United States Code; and
								(C)
 the term veteran’s medical debt means a debt of a veteran arising from hospital care or medical services, as those terms are defined in section 1701 of title 38, United States Code, provided in a non-Department of Veterans Affairs facility under the laws administered by the Secretary of Veterans Affairs, including under section 1703, 1712, 1712A, 1725, or 1728 of title 38, United States Code.
 (2)Communications regarding veteran’s medical debtNot later than 5 days after the initial communication with a veteran in connection with the collection of a veteran’s medical debt, a debt collector shall, unless the following information is contained in the initial communication or the veteran has paid the debt, send the veteran a written notice containing—
 (A)the amount of the debt; (B)the name of the creditor to whom the debt is owed;
 (C)a statement that unless the veteran, within 1 year after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the debt collector;
 (D)a statement that if the veteran notifies the debt collector in writing within the 1-year period that the debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of a judgment against the veteran and a copy of such verification or judgment will be mailed to the veteran by the debt collector;
 (E)a statement that, upon the veteran’s written request within the 1-year period, the debt collector will provide the veteran with the name and address of the original creditor, if different from the current creditor;
 (F)a statement that the debt collector will not report the debt to a consumer reporting agency until 1 year after the date on which the debt collector sends the statement; and
 (G)a statement that the consumer may communicate with— (i)an insurance company to determine coverage for the debt;
 (ii)the Department of Veterans Affairs to determine coverage for the debt or repayment options; or (iii)the provider of the hospital care or medical services from which the debt arises.
 (3)Collection of veteran’s medical debtIf the veteran notifies the debt collector in writing within the 1-year period described in paragraph (2)(D) that the veteran’s medical debt, or any portion thereof, is disputed, or that the veteran requests the name and address of the original creditor, the debt collector shall cease collection of the veteran's medical debt, or any disputed portion thereof, until the debt collector obtains verification of the veteran’s medical debt or a copy of a judgment, or the name and address of the original creditor, and a copy of such verification or judgment, or name and address of the original creditor, is mailed to the veteran by the debt collector. Collection activities and communications that do not otherwise violate this title may continue during the 1-year period referred to in paragraph (2)(D) unless the veteran has notified the debt collector in writing that the veteran’s medical debt, or any portion of the debt, is disputed or that the veteran requests the name and address of the original creditor. Any collection activities and communication during the 1-year period may not overshadow or be inconsistent with the disclosure of the veteran’s right to dispute the veteran’s medical debt or request the name and address of the original creditor..
 5.Effective dateThe amendments made by this Act shall take effect on the date that is 90 days after the date of enactment of this Act.
		
